DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0292673, Korogi et al in view of US 8585906, Schnell.
In regards to claim 8, in Figures 47-47A and paragraphs detailing said figures, Korogi et al disclose a protective guard (200-4) for (and claimed in combination with) a medical tubing connector, the protective guard comprising: a cylindrical base (201-4); and a curved shield (203-4) extending laterally away from the base and beyond and around one end of the base, wherein the cylindrical base is configured to fit over a first connection member of the medical tubing connector (not shown by implied), wherein the curved shield is configured to curve around an end of the first connection member, wherein the curved shield is spaced apart from the end of the first connection member (by removable pull tab 207-4), and wherein, when coupled with the medical tubing connector, the protective guard helps prevent a user from touching the end of the first connection member. Korogi et al do not disclose a notch at a far end of the shield. Schnell teaches a notch (120) at a far end of the shield (100) with the size and shape of slot being chosen so as to grip an attached tube” (col. 4, lines 28-30). As Schnell relates to fluid line connections, and, more particularly, to restraining and safety devices for fluid lines and tubing connections, such as those employed in medical treatment devices, it would have been obvious to one having ordinary skill in the art at the time of filing to provide a notch at a far end of the shield with the size and shape of slot being chosen so as to grip an attached tube, as taught by Schnell.
In regards to claim 9, in Figures 47-47A and paragraphs detailing said figures, Korogi et al in view of Schnell disclose two wings (204-4) extending from the base to facilitate handling of the protective guard by the user.
In regards to claim 10, in Figures 47-47A and paragraphs detailing said figures, Korogi et al in view of Schnell disclose an orienting feature (208-4) on the curved shield to indicate an orientation of the curved shield to the user.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679